UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1261


CRYSTAL G. COOK, Administratrix of the Estate of Dawson
Edward Elwood Kesner, deceased,

                Plaintiff - Appellant,

          v.

RALEIGH GENERAL HOSPITAL,

                Defendant – Appellee,

          and

GINA JEREZA HARRIS, M.D.; UNITED STATES OF AMERICA,

                Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:12-cv-06558)


Submitted:   September 4, 2013              Decided:   September 6, 2013


Before TRAXLER, Chief Judge, and WILKINSON and DAVIS, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Stephen P. Meyer, MEYER, FORD, GLASSER & RADMAN, PLLC,
Charleston, West Virginia; Mark J. Favaloro, SHAPIRO, LEWIS,
APPLETON & FAVALORO, Virginia Beach, Virginia, for Appellant.
Robby J. Aliff, Patricia M. Bello,         JACKSON   KELLY,   PLLC,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Appellant Crystal G. Cook, Administratrix of the Estate of

Dawson    Edward    Elwood       Kesner,    deceased,      appeals      the    district

court’s    dismissal       of    her     action    as    barred    by   the    two-year

statute of limitations imposed by W. Va. Code § 55-7-6(d).                           We

have     reviewed    the        record    and     find    no      reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Cook v. Raleigh General Hosp., 2012 WL 6153305 (S.D.

W. Va. Dec. 11, 2012).             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the       court    and     argument     would    not    aid   the

decisional process.

                                                                               AFFIRMED




                                            3